IN TI-IE SUPREM]E COURT OF THE STATE OF DELAWARE

In the Matter of a Member of the Bar
of the Supreme Court of the State of
Delaware

No. 143, 2016

Board Case No. 1l2424-B

ADAM D. GELOF,

)
)
)
)
)
Respondent. )

Submitted: June 8, 2016
Decided: June 10, 2016

Before HOLLAND, VALIHURA, and VAUGHN, Justices.

PER CURIAM:

This 10"‘ day of June, 2016, it appears to the Court that the Board on Professional
Responsibility has filed a Report on this matter pursuant to Rule 9(d) of the Delaware
Lawyers’ Rules of Disciplinary Procedure. The Office of Disciplinary Counsel filed no
objections to the Report. Respondent, through counsel, filed objections which this Court
has considered. The Off`1ce of Disciplinary Counsel responded to Respondent’s
objections. Oral argument was held on June 8, 2016.

This Court has reviewed the matter pursuant to Rule 9(e) of the Delaware

Lawyer’s Rules of Disciplinary Procedure and concludes that the Board’s Report should

be approved.
NOW, 'IHER.EFORE, IT IS ORDERED that the Report filed by the Board on

Professional Responsibility on March 23, 2016 (Exhibit A attached) is hereby

APPROVED.

The Court hereby imposes a suspension of 30 days, beginning July 1, 2016. The
Office of Disciplinary Counsel is directed to tile within ten days of the date of this Order
the costs of the disciplinary proceedings Therea{ter, Respondent is directed to have all
costs paid within thirty days. The Office of Disciplinary Counsel is directed to
disseminate this Order in accordance with the Rules of the Board on Professional

Responsibility.

request of Garrison did not immediately believe what had transpired. (Tr. 219).
Withers testified that when she told Respondent shortly thereafter, "dude, that
wasn’t cool," he (Respondent) sat down and "the expression on his face told me he
had no idea what I was talking about. He really didn’t understand what had just
happened.” (Tr. 120-121).

The following morning, February 5, 2015, Det. King emailed Karen Taylor,
Deputy Court Administrator for the Supen`or Court in and for Sussex County to
inform the Court about the incident. (Jt. Ex 2).8 Taylor forwarded the email to the
Honorable Judge Richard F. Stokes and was summoned to the courthouse for a
meeting. (Tr. 33-34). Taylor and Judge Stolid. (citation omitted).

1 l
RLF\ 14\59235\».1

A. ABA STANDARDS

In formulating an appropriate sanction, the Court is generally guided by the
ABA Standards and to relevant Delaware precedent when making an initial
determination of an appropriate or presumptive sanction after finding attorney
misconduct. The ABA Standards set out a four-factor test: (1) the ethical duty
violated; (2) the lawyer’s mental state; (3) the extent of the actual or potential injury
caused by the lawyer’s misconduct; and (4) aggravating and mitigating factors. In re
Lassen, 672 A.2d 988, 998 (Del. 1996). The first three factors lead to a preliminary
determination of the appropriate sanction. The fourth factor- -relevant aggravating
and mitigating circumstances  may be considered in determining whether an
increase or decrease in the presumptive sanction is warranted. ABA Standard 3.0.

l. Duties Owed to the Legal System and the Legal Profession

Violations of Rules 3.5(d) and 8.4(d) involve breaches of duties owed to the
legal system and the legal profession. 111 re Murray, 2012 WL 2324172 at *30 (Del.
June 18, 2012). None of the ABA Standards specifically address the type of conduct
at issue here. The ODC relies on ABA Standards 6.22, 6.32 and 7.2. ABA Standard
6.22 addresses abuse of the legal process through violation of a court order or rule.
ABA Standard 6.32 deals with improper communications with individuals in the

legal system and addresses interference with the outcome of a legal proceeding.

12
RLF\ 14159235»/_1

Finally, ABA Standard 7.2 addresses breaches of a legal duty owed to the profession
and "conduct that is a violation of a duty owed as a professional, and causes injury
or potential injury to. . .the public, or the legal system."

Respondent argues that none of the ABA Standards cited by the ODC are
applicable to the Respondent’s conduct. The Panel agrees that while ABA Standard
7.2 most closely fits the conduct here, none of the cited standards specifically apply.
Instead, the Panel has analyzed the conduct under ABA Standard 5.2 which deals
with a "failure to maintain the public trust" and "cases involving public officials
who engage in conduct that is prejudicial to the administration of justice." Under
ABA Standard 5.2, discipline is imposed if the conduct "causes injury or potential
injury to a party or to the integrity of the legal process." ABA Standard 5.2.

The Delaware Supreme Court "takes very serious y a er n
duty to foster public confidence in our Bar and to maintain the integrity of the legal
profession." In re Howard, 765 A.Zd 39, 46 (Del. 2000). Respondent admitted his
conduct in the courthouse was undignified, discourteous and was prejudicial to the
administration of justice. ('l`r. 66). Respondent acknowledged that his actions
affected the integrity of the Office of the Attorney General, explaining, "it’s like
what kind of prosecutors are you hiring that someone thinks it’s funny to play with

guns in the courthouse." (Tr. 85-86). The Panel appreciates the Respondent’s

13
P.LFl 14159235»»__:

candor and acceptance of responsibility, but must conclude that Respondent’s
actions breached the duties he owed to the Court, the legal system and the
profession.

2. Respondent Acted Intentionally, Knowingly and Recklessly

Respondent acted intentionally knowingly and recklessly when he
persistently requested Garrison brandish his firearm in the Courthouse despite
Garrison’s initial refusal to do so. (Tr. 69). Intent is the "conscious objective or
purpose to accomplish a particular result." ABA Standards, Definitions.
Respondent engaged Gan'ison in an ill-conceived prank in the Courthouse.
Respondent’s intent was to make people laugh. (Tr. 7 1 ).

"‘Knowledge’ is the conscious awareness of the nature or attendant
circumstances of the conduct but without the conscious objective or purpose to
accomplish a particular result." ABA Standards, Definitions. Respondent’s request
to Garrison was speciflc: go in the interview room, pull a gun and tell Donahue to get
the eggs out of the office. (Tr. at 68, 70). Respondent pursued Garrison until
Garrison agreed. (Tr. 69).

Respondent was a seasoned prosecutor and former "gun deputy" and should
have been aware of the potential risks of pointing a loaded firearm at an individual in

a courthouse, particularly in a climate where the security of the public, judges, court

14
RLF\ 14159235\».1

personnel and lawyers has been an issue following a fatal shooting in the New Castle
C0unty Courthouse in 2013. Respondent’s disregard of the risk of harm to others

was reckless.

3. Respondent’s Misc0nduct Caused P0tential Injury

"‘Injury’ is harm to a client, the public, the legal system, or the profession
which results from a lawyer’s misconduct." ABA Standards, Definitions. The level
of injury can range from ‘serious’ injury to ‘little or no’ injury; a reference to
‘injury’ alone indicates any level of injury greater than ‘little or no’ injury." ABA
Standards Definitions. Respondent admits his conduct was embarrassing and
degrading to the Court, the DOJ and the profession and resulted in a waste of
resources by the C0urt (Tr. 84~»86, 218-219). See, fn re Vanderslice, l 16 A.3d 1244,
2015 WL 3858865 at *12 (Del. 2015) (Lawyer’s misconduct caused actual harm --
"an exorbitant waste of judicial resources").

"‘Potential injury’ is the harm to a client, the public, the legal system or the
profession that is reasonably foreseeable at the time of the lawyer’s misconduct, and
which, but for some intervening factor or event, would probably have resulted from
the 1awyer’s misconduct." ABA Standards Detinitions. Had Det. King not been
pinned behind the DOJ interview room door and unable to reach his firearm when

Garrison pointed his loaded semi-automatic weapon at Donahue, the potential harm

15
RLF\ 14159235»'1

resulting from Respondent’s solicitation of Garrison could have been fatal.
Respondent created a dangerous situation and placed-his colleagues and others at
risk for injury or even death. (Tr. at 7 1 ).

1v. ANALYSIS
in applying ABA standard 5.2" in the facts of this tnaner, the Panel

concludes that the presumptive sanction is suspension where Respondent’s actions
"caused injury or potential injury to a party or to the integrity of the legal process."

While the Delaware Supreme Court is significantly guided by prior Delaware
disciplinary decisions, the Panel has found the current situation to be unprecedented.
Both the ODC and Respondent have pointed the Panel to fn re Sclzaejer, 2012 WL
1859887 (Del. May 21, 2012). Schaeffer was involved in a legal dispute with an
attorney who left his firm. When that attorney returned to the law offices against
instruction and in the company of others, there was a confrontation Schaeffer
reacted by calling 91 l, first to report an "altercation” and subsequently called to

19

report a "hostage situation. The result of the calls was the arrival of an armed

police SWAT team and the departing attorney and his staff (which included women

and children) being detained at gunpoint.

" The Board notes that the presumptive sanction would be the same under

ABA Standards 6.22, 6.32, or 7.2.

16
RLF\ 141 smsv.l

Schaeffer was found to have violated Rule 8.4(b) (criminal act), (c) (conduct
involving dishonesty, fraud, deceit or misrepresentation and (d) (conduct prejudicial
to the administration of justice) by falsely reporting to the police that a "hostage
situation" was taking place. The panel in Sclzaej’er concluded that the appropriate
sanction was a public reprimand. That sanction was approved by the Court. The
panel arrived at that recommendation based on the conclusion that the presumptive
sanction was suspension. In determining the appropriate sanction, the Sclzae_fi"er
panel applied ABA Standard 5.0 dealing with violations of duties owed to the
public. Specitically, the panel found Standard 5.l to be the most applicable, which
provides for sanctions in cases involving the commission of a criminal act that
reflects adversely on the lawyer’s honesty, trustworthiness, or fitness as a lawyer in
other respects, or in cases involving dishonesty, fraud, deceit or misrepresentation.
The panel concluded that the presumptive sanction was suspension under Standard
5.12.

Here, there was no charge in the Petition, charges filed, nor evidence
presented that Respondent’s conduct criminal, Respondent’s rnisconduct, however,
occurred in a courthouse, a place where the Court and members of the public expect
professionalism in the resolution of their cases before the Court. Respondent’s

misconduct involved the Chief of Security, the person in the Superior Court then

17
au=l 14159235\»_1

EXHIBIT A

armed with a gun for the protection of the public. Respondent’s misconduct cast a
shadow over the public’s perception of the DOJ, the State’s chief of law
enforcement agency charged with enforcement of the criminal law_ Respondent’s
misconduct wasted more than one hundred and forty-five (145) hours of Taylor’s
and Capitol Police’s time and resources.

While Sclzae)j“ez' and other Delaware disciplinary decisions involving conduct
degrading to a tribunal and prejudicial to the administration of justice have resulted
in public reprimands, the Panel concludes that suspension is warranted here.'z
Respondent contends that the appropriate focus should be on the actual or potential
injury to the party related to his charged offenses. Respondent acknowledged that
the evidence of such harm to the Court presented was the substantial administrative
inconvenience and that an investigation occurred. Respondent acknowledges that
waste of judicial resources has been recognized as a measure of harm. In re
Vanderslice, 116 A.3d 1244 (Del. 2015). Respondent also argues that reliance on

‘2 See, In re Abbott, 925 A.Zd 482 (Del. 2007)(public reprimand appropriate
for undignified, discourteous and degrading statements against opposing counsel
and the Court in violation of 3.5(d) and 8.4(d)); In re Ra)nunno, 625 A.Zd 248 (Del.
l993)(public reprimand for violation of what is now 3.5(d), insulting and vulgar
language to opposing counsel and the Court); In re Guy, No. 138, 1995 (Del.

l995)(public reprimand for discourteous, degrading and disrespectful remarks about
the Court); and In re Miu~rqv, 2012 WL 2324172 (Del. June 18, 20l2)(public

reprimand for undignified, discourteous and degrading statements to the Court in an

effort to avoid Family Court appointments).

18
RLF\ t¢lzzs?.:s»~.l

potential injury to the participants and bystanders to this conduct is misplaced given
that Respondent was not charged with any violations related to any risks posed to
those parties. The Panel disagrees

Respondent intentionally, knowingly and recklessly created a potentially very
dangerous situation in the Sussex County Courthouse which could have resulted in
injury or even death. Respondent’s "practical joke" caused actual harm to the
Superior Court’s administration of justice by diverting the oourt’s resources to
handle the aftermath of Respondent’s misconduct Additionally, Taylor’s
assumption of Garrison’s duties as Chief of Security required Taylor work
seventy-five (75) uncompensated hours. The DOJ also expended resources in its
investigation determining whether to file criminal charges and in handling
Respondent’s personnel matter. Finally, Respondent’s colleagues were burdened

with Respondent’s caseload upon his suspension. (Tr. at 32).

V. MITIGATING FACTORS

The mitigating factors proven at the Hearing include the following:

A. Absence of a Prior Disciplinary Record

Respondent has no prior disciplinary record after over 20 years of practice,

most spent in public service. (Tr. 222).

RLFI l4l59235v.l

B. Absence of a Dishonest or Selfish Motive

This mitigating factor is inapplicable.

C. Personal or Emotional Problems

This mitigating factor is inapplicable. The testimony at the hearing was that
Respondent was experiencing a stressii.ll day; handling multiple, complicated and
important matters; shuttling between two courtrooms (Tr. 21 l-2l4); and that he was
responding to an instigating pranl